- Prepared by EDGARX.com As filed with the Securities and Exchange Commission on May 11, 2016 Act Registration No. 2-75677 Act File No. 811-03373 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [x] Pre-Effective Amendment No. [_] Post-Effective Amendment No. 90 [x] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [x] Amendment No. 91 [x] (Check appropriate box or boxes.) WESTCORE TRUST (Exact name of Registrant as Specified in Charter) 1290 Broadway, Suite 1100 Denver, CO 80203 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (303) 623-2577 Richard C. Noyes, Secretary Westcore Trust 1290 Broadway, Suite 1100 Denver, CO 80203 (Name and Address of Agent of Service) Copy to: Peter H.
